Case 13-38551        Doc 63     Filed 02/20/19     Entered 02/20/19 14:48:30          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 38551
         Tyrone Davis
         Cheryl C Davis
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/30/2013.

         2) The plan was confirmed on 01/13/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 07/12/2018.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $37,856.70.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-38551              Doc 63         Filed 02/20/19    Entered 02/20/19 14:48:30                Desc         Page 2
                                                           of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $17,953.00
           Less amount refunded to debtor                               $7,561.32

 NET RECEIPTS:                                                                                           $10,391.68


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $3,865.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $329.32
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,194.32

 Attorney fees paid and disclosed by debtor:                          $500.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal      Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 American Express                         Unsecured      1,105.81            NA              NA            0.00       0.00
 American InfoSource LP                   Unsecured         271.00        283.22          283.22          31.88       0.00
 American InfoSource LP as agent for      Unsecured           0.00        132.73          132.73          14.94       0.00
 Americash                                Unsecured      1,081.91            NA              NA            0.00       0.00
 Applied Bank                             Unsecured      2,419.00            NA              NA            0.00       0.00
 Capital 1 Bank                           Unsecured      1,512.60            NA              NA            0.00       0.00
 Credit Management Lp                     Unsecured         167.00           NA              NA            0.00       0.00
 Credit Rcvry                             Unsecured          80.00           NA              NA            0.00       0.00
 Credit Rcvry                             Unsecured          60.00           NA              NA            0.00       0.00
 Department Of Education                  Unsecured      2,834.00     92,316.63        92,316.63           0.00       0.00
 Department Of Education                  Unsecured           0.00    30,333.00        30,333.00           0.00       0.00
 Diversified Adjustment Service           Unsecured         876.43           NA              NA            0.00       0.00
 ECast Settlement Corp                    Unsecured      1,081.10       1,010.81        1,010.81        113.77        0.00
 ECast Settlement Corp                    Unsecured         339.24        339.24          339.24          38.18       0.00
 Figi's Inc.                              Unsecured          86.00           NA              NA            0.00       0.00
 First Investors Servicing Corp           Secured        2,671.50       2,671.50        2,671.50      2,671.50     116.28
 First National Bank of                   Unsecured         252.15           NA              NA            0.00       0.00
 Georgia Dept Of Human Resources          Priority       5,000.00            NA              NA            0.00       0.00
 Global Network                           Unsecured      1,505.00            NA              NA            0.00       0.00
 Illinois Student Assistance Commission   Unsecured     17,717.00     15,302.22        15,302.22           0.00       0.00
 Internal Revenue Service                 Unsecured         863.30      1,381.04        1,381.04        155.44        0.00
 Internal Revenue Service                 Priority       3,740.00         913.25          913.25        913.25        0.00
 Millenium Credit Consultants             Unsecured         243.00           NA              NA            0.00       0.00
 MoneyMessiah                             Unsecured           1.00           NA              NA            0.00       0.00
 Nicor Gas                                Unsecured      3,675.00       3,944.11        3,944.11        443.91        0.00
 PLS                                      Unsecured      1,462.96            NA              NA            0.00       0.00
 Portfolio Recovery Associates            Unsecured         448.00        422.88          422.88          47.60       0.00
 Portfolio Recovery Associates            Unsecured           1.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates            Unsecured            NA           0.00       12,432.08      1,399.23        0.00
 Portfolio Recovery Associates            Secured            97.00    12,529.08            97.00          97.00       0.00
 Red Leaf Ventures LLC                    Unsecured         400.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-38551            Doc 63        Filed 02/20/19    Entered 02/20/19 14:48:30                Desc          Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim           Claim         Claim        Principal        Int.
 Name                                     Class    Scheduled        Asserted      Allowed         Paid           Paid
 Resurgent Capital Services            Unsecured           0.00          252.15        252.15          28.38         0.00
 Social Security Administration        Unsecured      8,375.00              NA            NA            0.00         0.00
 Sprint Corp                           Unsecured      1,119.00         1,119.47      1,119.47        126.00          0.00
 Unifund Corporation                   Unsecured         535.04             NA            NA            0.00         0.00
 United States Dept Of Education       Unsecured           0.00      67,668.63     67,668.63            0.00         0.00
 United Student Aid Funds Inc (USAF)   Unsecured     87,454.00       56,844.03     56,844.03            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                     Claim            Principal                Interest
                                                                   Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                               $0.00              $0.00                   $0.00
       Mortgage Arrearage                                             $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                                    $2,768.50          $2,768.50                 $116.28
       All Other Secured                                              $0.00              $0.00                   $0.00
 TOTAL SECURED:                                                   $2,768.50          $2,768.50                 $116.28

 Priority Unsecured Payments:
        Domestic Support Arrearage                                   $0.00               $0.00                   $0.00
        Domestic Support Ongoing                                     $0.00               $0.00                   $0.00
        All Other Priority                                         $913.25             $913.25                   $0.00
 TOTAL PRIORITY:                                                   $913.25             $913.25                   $0.00

 GENERAL UNSECURED PAYMENTS:                                 $283,782.24             $2,399.33                   $0.00


 Disbursements:

          Expenses of Administration                                   $4,194.32
          Disbursements to Creditors                                   $6,197.36

 TOTAL DISBURSEMENTS :                                                                                $10,391.68




UST Form 101-13-FR-S (9/1/2009)
Case 13-38551        Doc 63      Filed 02/20/19     Entered 02/20/19 14:48:30            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
